Lindsay, J.
The appellant was indicted, tried, and found guilty of malicious mischief, in the court below, and his *404fine assessed at $15. He was charged jointly with others with destroying property (neat cattle) belonging to P. K. Eawlins. It appears that he and his co-defendants were . engaged in chasing a bull belonging to Eawlins, which bull was finally killed by pistol shots from some of the company.' The proof in this case is, that the appellant and a number of others went out together on Christmas day to have a fox-chase. This was a different purpose from a bull-chase. But the law is, that when a “ number of persons meet together for a different purpose, and after-wards join to execute one common purpose, to the injury of the property of a third party, it is a conspiracy, and it is not necessary to prove any previous plan among them against the person intended to be injured.” The facts show such a state of things in this case, and the judgment is therefore
Aeeirmed.